Citation Nr: 0523387	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-19 775	)	DATE
	)
	)


THE ISSUE

Whether an April 1, 1983 decision of the Board of Veterans' 
Appeals was clearly and unmistakably erroneous.



REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The moving party served on active duty from June 1964 to June 
1967.

This matter is currently before the Board of Veterans' 
Appeals (the Board) based up[on the filing of a motion 
claiming clear and unmistakable error (CUE) in an April 1, 
1983 Board decision wherein the Board denied a claim 
characterized as entitlement to a total disability rating on 
the basis of individual unemployability (TDIU).  The April 
1983 Board decision was based on an appeal of a March 1981 
rating decision in which the VA Regional Office in Denver, 
Colorado (the RO) terminated the moving party's TDIU rating 
as of July 1981.  

The April 1983 Board decision also entitlement to an 
increased rating for service-connected chronic schizophrenia.  
The moving party, through his attorney, challenges only that 
portion of the April 1, 1983 Board decision that pertained to 
the issue of TDIU.  


FINDINGS OF FACT

1.  In a September 1973 rating decision, the Cheyenne, 
Wyoming RO granted the moving party TDIU benefits, as of June 
27, 1973.

2.  In a March 1981 rating decision, the Denver RO proposed 
termination of the moving party's TDIU rating, effective as 
of July 1, 1981.

3.  The Board's April 1983 decision, wherein entitlement to a 
TDIU rating was denied, was made without consideration of 
pertinent law and regulations.




CONCLUSION OF LAW

The April 1983 Board decision, wherein the Board denied 
entitlement to TDIU benefits, is void ab initio.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 20.1400 
through 20.1404, 20.1406 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party has filed a motion to set aside an April 
1983 decision of the Board on the basis that the decision, as 
it pertained to the issue of entitlement to TDIU benefits, 
was clearly and unmistakably erroneous.  His attorney on his 
behalf has argued that the Board's apparent failure to 
consider the provisions of 38 C.F.R. § 3.344, which pertain 
to the procedures for reduction of a rating that has been in 
effect for at least five years, constituted CUE.

The Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103A, 5107 (West 2002), is 
not applicable to motions for revision of a Board decision on 
the grounds of CUE.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).  

Pertinent law and regulations

Clear and unmistakable error

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2004).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  See 38 C.F.R. § 20.1404(b) (2004); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
know at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  See 38 C.F.R. § 20.1403(a) (2004); see also Damrel 
v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 
3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. §§ 20.1403(b) and (c) (2004); see also Bustos 
v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Regulations in effect as of April 1983

At the time of the Board's April 1983 decision, the 
regulations pertinent to continuance or reduction of total 
disability ratings were as follows:

Total disability ratings, when warranted by the severity of 
the condition and noted granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in the physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work, or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regiment that precludes work and, if the latter, reduction 
from total disability ratings will not be considered pending 
re-examination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (1982).

In reducing a rating of 100 percent service-connected 
disability based on individual unemployability, the 
provisions of 38 C.F.R. § 3.105(e) are for application but 
caution must be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  38 C.F.R. § 3.343(c) (1982).

Ratings on account of diseases subject to temporary or 
episodic improvement, e.g., manic depressive or other 
psychotic reaction, epilepsy, psychoneurotic reaction, 
bronchial asthma, gastric or duodenal ulcer, many skin 
diseases, etc., will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a) (1982).

If doubt remains, after according due consideration to all 
the evidence developed pursuant to 38 C.F.R. § 3.344(a), the 
rating agency will continue the rating in effect, with either 
18, 24, or 30 months allowed to elapse before re-examination.  
38 C.F.R. § 3.344(b) (1982).  

Analysis

The law is clear that certain procedures, outlined above, 
must be followed when a disability rating, to include a TDIU 
rating, is reduced after having been in effect for at least 
five years.  These procedures are set forth at 38 C.F.R. §§  
3.343 and 3.344.  The applicable legal standard, as 
summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002), 
requires that, in the case of a rating reduction, the record 
must establish that such reduction is warranted by a 
preponderance of the evidence and that the reduction was in 
compliance with 38 C.F.R. § 3.344.  

The issue before the Board in April 1983, while characterized 
as "entitlement" to TDIU benefits, arose from an appeal of 
the Denver RO's termination of that rating after it had been 
in effect for approximately eight years.  The question before 
the Board at that time was in fact the propriety of that 
reduction in rating.  The provisions of 38 C.F.R. § 3.344 
were therefore applicable.  The Board's April 1983 decision 
does not identify 38 C.F.R. § 3.344 as a regulation pertinent 
to its decision, nor is this provision cited in the Board's 
Discussion and Evaluation section.  While the Board's 
analysis in denying entitlement to TDIU benefits references 
"[r]ecent examinations," there is no discussion as to 
whether the moving party's symptoms represented sustained 
improvement, such that reduction of the total rating that had 
been effect for approximately eight years would be 
appropriate.  

The Court, in Sorakubo, supra, addressed circumstances in 
which the Board failed to consider 38 C.F.R. § 3.344 when 
determining the propriety of a reduction in rating.  The 
Court specifically held that a Board decision pertaining to a 
reduction in rating that failed to address 38 C.F.R. § 3.344 
"abused its discretionary authority."  See Sorakubo, 16 
Vet. App. at 124.  

The Court has also held that, in circumstances in which VA 
reduces a veteran's disability rating without observing the 
applicable VA regulations, the reduction is void ab initio.  
See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  The 
Board must therefore conclude that the Board's April 1983 
decision, in failing to address 38 C.F.R. § 3.344, is on its 
face void ab initio.  See also Dofflemyer v. Derwinski, 
2 Vet. App. 277, 280-82 (1992) [where Board failed to apply 
the provisions of 38 C.F.R. § 3.343(a) and 38 C.F.R. 
§ 3.344(a) when reviewing a rating reduction, the Board 
exceeded its discretionary authority; the decision is not in 
accordance with the law and, since it is unlawful, must be 
set aside].

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the 
Court explained that where a rating reduction was made 
without observance of law, the erroneous reduction must be 
vacated and the prior rating restored.  Such action is 
required in the case at hand; the Board's April 1983 
decision, wherein the RO's termination of the moving party's 
TDIU rating as of July 1, 1981 was in effect ratified, is 
vacated as void ab initio and the TDIU rating is restored as 
of that date.


ORDER

Restoration of a TDIU rating, effective as of July 1, 1981, 
is granted, subject to the law and regulations governing the 
disbursement of VA monetary benefits.




                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



